                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION


SALT LIFE, LLC,

      Plaintiff,

v.                                               Case No. 2:20-cv-590-JLB-NPM

SALT LIFE TRANSPORTATION,
LLC and DONALD BISHOP,

      Defendants.
_____________________________/

                                      ORDER

      This cause comes before the Court on Plaintiff’s Motion to Strike Defendant

Salt Life Transportation, LLC’s Motion to Dismiss and to Affirm Entry of

Default. (Doc. 29). As explained below, the motion is granted.

                                  I. Background

      Plaintiff filed this lawsuit asserting trademark infringement claims.

Defendant Salt Life Transportation, LLC was served with the initial complaint,

failed to respond, and default was entered against it. (Docs. 10, 19.) Thereafter,

Plaintiff amended its complaint to add claims against Defendant Donald Bishop,

the individual that Plaintiff contends is the controlling member of Salt Life

Transportation, LLC.

      After serving Mr. Bishop with the amended complaint, Mr. Bishop and Salt

Life Transportation, LLC filed a motion to dismiss the complaint, which was signed

by Donald Bishop appearing pro se. (Doc. 28). In response, Plaintiff filed the
instant motion to strike the motion to dismiss to the extent that it was brought by

Salt Life Transportation, LLC and to affirm the entry of default against Salt Life

Transportation, LLC.

                               II. Motion to Strike

      Plaintiff moves the Court to strike the motion to dismiss to the extent that it

was brought by Salt Life Transportation, LLC, because Salt Life Transportation,

LLC can only appear and be heard in this matter through counsel. Plaintiff is

correct that “a business organization cannot appear pro se and must be represented

by counsel.” S.E.C. v. Merchant Capital, LLC, 486 Fed. App’x. 93, 94 n.1 (11th Cir.

2012) (citing Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir.1985)).

Accordingly, the Court grants Plaintiff’s motion to strike the motion to dismiss to

the extent that it was brought by Salt Life Transportation, LLC. See Antonio

Zamperla, SpA v. Action Rides, Inc., No. 8:18-cv-00316-T-17AAS, 2019 WL 4671198,

at *2 (M.D. Fla. Jan. 15, 2019) (striking motion to dismiss filed by non-attorney

member of a business entity on behalf of the business entity).

                     III. Motion to Affirm Entry of Default

      Plaintiff also moves the Court to affirm the default that was entered against

Salt Life Transportation, LLC on December 4, 2020. (Doc. 19). Salt Life

Transportation, LLC has not appeared in this Court through counsel seeking to

vacate the entry of default, and as such, the entry of default remains against Salt

Life Transportation, LLC.




                                          2
                                  IV. Conclusion

      Accordingly, it is ORDERED:

      (1)    Plaintiff’s Motion to Strike Defendant Salt Life Transportation, LLC’s

             Motion to Dismiss and to Affirm Entry of Default (Doc. 29) is

             GRANTED.

      (2)    To the extent that the motion to dismiss (Doc. 28) purports to be filed

             by Salt Life Transportation, LLC, the motion is STRICKEN. The

             motion to dismiss remains pending to the extent that it was brought by

             Defendant Bishop.

      (3)    The Court affirms that the entry of default remains against Salt Life

             Transportation, LLC.

      ORDERED in Fort Myers, Florida, on May 3, 2021.




Copies to: All parties and counsel of record




                                          3
